Citation Nr: 0011073	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the cause of the veteran's death.

The case was previously before the Board in April 1997, when 
it was remanded to the RO to search for additional medical 
records.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1994, at the 
age of 63.  The death certificate shows that the immediate 
cause of death was acute myocardial infarction, due to or 
as a consequence of cardiogenic shock and diabetes mellitus.  
No other significant conditions contributing to his death 
were noted.

2.  There is no competent medical evidence of diabetes 
mellitus or heart disease during the veteran's active 
military service.

3.  At the time of his death, the veteran was service-
connected for residuals of fragment wound, right upper arm, 
rated as 10 percent disabling.  The veteran was also service-
connected for the following conditions at a noncompensable (0 
percent) disability rating: bilateral inguinal 
herniorrhaphies, defective hearing and rheumatic fever 
without residuals.  

4.  The veteran's fatal acute myocardial infarction, due to 
or as a consequence of cardiogenic shock and diabetes 
mellitus, is not shown to be causally related to his service-
connected disabilities or to his active military service.

5.  There is no competent evidence of record indicating that 
the veteran's service-connected disabilities made him less 
able to resist his fatal acute myocardial infarction, due to 
or as a consequence of cardiogenic shock and diabetes 
mellitus, or in any way hastened his death.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death. 
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to payments of 
dependency and indemnity compensation (DIC).  See 38 U.S.C. § 
1310; Hanna v. Brown, 6 Vet. App. 507, 510 (1994). "The term 
'service-connected' means, with respect to disability or 
death, that such disability was incurred or aggravated, or 
that the death resulted from a disability incurred or 
aggravated, in line of duty in the active military, naval, or 
air service."  38 U.S.C. § 101(16).  A veteran's death will 
be considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a) (1999).  "In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; [or] that it 
aided or lent assistance to the production of death."  See 38 
C.F.R. § 3.312(c)(1999).  See generally Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  Therefore, service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established.

Like any other claim for benefits based on a service-
connected disability, a DIC claim must be well grounded.  See 
Johnson v. Brown, 8 Vet. App. 423, 426 (1995). "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [§ 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The credibility of the evidence is 
generally presumed when determining whether a claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
the presumption of credibility does not attach to evidence 
that is inherently or manifestly incredible or where the fact 
asserted is beyond the competency of the teller.  See King, 
supra. 

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1999).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

II.  Factual Background

A review of the veteran's death certificate shows that he 
died on September [redacted], 1994, at the age of 63.  The 
immediate cause of death was listed as acute myocardial 
infarction, due to or as a consequence of cardiogenic shock 
and diabetes mellitus.  No other significant conditions 
contributing to his death were listed.

A review of the veteran's service medical records revealed 
treatment for a variety of conditions.  In March 1953, the 
veteran's right arm was injured by a shell fragment.  A 
treatment report, dated in May 1960, noted that the veteran 
had been hospitalized for 71 days for treatment of rheumatic 
fever.  A September 1962 treatment report noted that 
"[s]ince that time he has done well except for persistent 
fatigue; however, he is doing rather vigorous training with 
long hours."  Physical examination revealed a grade II 
pansystolic murmur which was blowing and decrescendo in 
quality heard loudest at the left sternal border and varied 
with respiration and position."  The report concluded with a 
diagnosis of observation for acute rheumatic fever, no 
disease found.  The veteran's discharge examination was 
performed in December 1972.  The report of this examination 
noted findings of a normal heart, vascular system and lungs.  

In July 1973, a VA compensation and pension examination was 
conducted.  Physical examination of the veteran's 
cardiovascular system revealed normal tones and rhythm with 
holosystolic murmur grade II to IV.  An electrocardiogram was 
performed and revealed findings within normal limits.  The 
report concluded with diagnoses of: (1) residuals of 
rheumatic fever, not found; (2) rheumatic heart disease with 
holosystolic murmur Grade II to IV, inactive; (3) 
hypertrophic arthritis, hands, bilateral; (4) well healed 
inguinal herniorrhaphy scar, asymptomatic; and (5) residuals 
shell fragment wound to the upper arm, right, scar well-
healed, asymptomatic.

In September 1973, the RO granted service connection for 
defective hearing and rheumatic fever without residuals, and 
assigned thereto noncompensable (0 percent) disability 
evaluations for each of these conditions, effective June 
1973.  A subsequent rating decision, dated in January 1974, 
granted service connection for residuals of fragment wound, 
right upper arm, and assigned thereto a 10 percent disability 
rating, effective June 1973.  That rating decision also 
granted service connection for bilateral inguinal 
herniorrhaphies and assigned thereto a noncompensable 
disability rating, effective June 1973.

Pursuant to the Board's remand in April 1997, the RO mailed 
requests for copies of the veteran's post service medical 
records to J. Sawyer, M.D. and to Flowers Hospital in Dothan, 
Alabama.  Having failed to receive a response, the RO mailed 
correspondence, dated in January 2000, to the appellant 
informing her of the lack of response and requesting that she 
take action to obtain these records.  A notation in the 
claims file, dated in March 2000, indicated that the 
appellant's representative had been contacted and that the 
appellant "did not have any new evidence."
III.  Analysis

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that there is a direct connection 
between the veteran's inservice rheumatic fever and the acute 
myocardial infarction which caused the veteran's death in 
September 1997.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the fatal conditions incurred by the veteran are in 
any way linked to his period of active duty service.  A 
review of the veteran's death certificate reveals that the 
immediate cause of the veteran's death was acute myocardial 
infarction.  The death certificate also noted that this 
condition was due to or as a consequence of cardiogenic shock 
and diabetes mellitus.  No other significant conditions 
contributing to his death were indicated.  The veteran was 
not service-connected for any of these conditions, nor do the 
service medical records show any complaints of or treatment 
for these conditions during the veteran's active military 
service.  

The appellant's allegation, standing on its own, that the 
veteran's death is related to his inservice rheumatic fever 
is not competent evidence to establish that the veteran's 
service-connected disabilities caused or hastened his death 
in any manner.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because she is not a 
physician, the appellant is not competent to make a 
determination that the veteran's service-connected 
disabilities hastened his eventual demise. See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, the appellant has failed to show the required 
nexus between the conditions which resulted in the veteran's 
death, and any inservice disease or injury he incurred. See 
Caluza, 7 Vet. App. at 506.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well-grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As noted above, the RO attempted to obtain additional post 
service medical records relating to the veteran from J. 
Sawyer, M.D. and to Flowers Hospital, both located in Dothan, 
Alabama.  Having failed to receive a response, the RO 
notified the veteran of its inability to obtain these records 
and requested that she attempt to obtain them.  A subsequent 
notation in the claims file, dated in March 2000, indicated 
that the appellant's representative had been contacted and 
that the appellant "did not have any new evidence."  As the 
veteran has not put VA on notice of any other records which, 
if obtained, could make her claim well grounded, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991). See also Epps. v. Brown, 9 
Vet. App. 341 (1996).  

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well-grounded, 
the Board concludes that this error was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384 3 (1995)(en banc).   

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, the United States Court of Appeals 
for Veterans Claims has held that VA cannot assist a claimant 
in developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).



ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 




- 10 -






- 1 -


